Citation Nr: 0639649	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-38 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether reduction in the disability rating for residuals, 
internal derangement, right knee, from 20 to 10 percent, was 
proper.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1953 to July 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and April 2004 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified at a Board 
hearing at the RO in August 2006.  In November 2006, the 
Board denied the veteran's motion to advance his appeal on 
the docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c).


FINDINGS OF FACT

1.  A January 2004 rating decision implemented a June 2003 
proposal to decrease the rating for the veteran's service-
connected residuals, internal derangement, right knee, from 
20 percent to 10 percent, effective April 1, 2004.

2.  At the time of the January 2004 rating decision, the 20 
percent rating for the veteran's service-connected residuals, 
internal derangement, right knee, had been in effect for less 
than five years.

3.  The medical evidence of record at the time of the January 
2004 rating decision did not demonstrate a sustained 
improvement in the veteran's service-connected disability.

4.  By rating decision in January 1989, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss; the veteran did not file a notice of 
disagreement to initiate an appeal.  

5.  In a January 2004 communication, the veteran effectively 
requested that his hearing loss claim be reopened. 

6.  Evidence received since the January 1989 rating decision 
raises a reasonable possibility of substantiating the claim 
for entitlement to service connection for hearing loss.

7.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is bilateral hearing loss 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  The reduction of an evaluation for residuals, internal 
derangement, right knee, from 20 percent to 10 percent was 
not proper and the 20 percent disability rating is restored 
effective April 1, 2004.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§§ 3.105, 3.344, 4.71(a), Diagnostic 
Codes 5010, 5257 (2006).

2.  The January 1989 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

3.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).

4.  Bilateral hearing loss was not incurred or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2006).  The intended effect of the 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished initial VCAA notice to the veteran 
with respect to his knee claim in April 2003 and with respect 
to his hearing loss claim in February 2004 and issued the 
rating decisions which were the initial denials of the 
veteran's knee claim in January 2004 and hearing loss claim 
in April 2004.  Thus, VCAA notice was timely as to each issue 
on appeal.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the veteran in this case.  
In the April 2003, February 2004, December 2004, and March 
2006 letters, VA informed the veteran of the applicable laws 
and regulations, including applicable provisions of the VCAA, 
the evidence needed to substantiate the claim, and which 
party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
letters, VA informed the veteran that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers.  The Board also notes that the letters 
implicitly notified the veteran that he should submit any 
pertinent evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have.  Additionally, the 
March 2006 letter explicitly advised the veteran to submit to 
VA any relevant evidence in his possession.  Therefore, the 
Board finds that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.   The March 2006 RO letter was compliant with the terms 
of Dingess as it informed the veteran of the criteria for 
establishing effective dates and increased ratings for 
service connection claims.  Thus, VA has complied with the 
requirements of Dingess in this case.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The RO has made numerous attempts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claims, including obtaining medical records 
identified by the veteran.  The record includes service 
medical records and VA medical records.  The Board notes that 
the veteran has been afforded a VA examination in connection 
with his claim; thus, the Board finds that the record as it 
stands includes sufficient competent evidence to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4).  

At this point the Board acknowledges Kent v. Nicholson, 20 
Vet. App. 1 (2006), in which the United States Court of 
Appeals for Veterans Claims (Court) essentially stated that 
in new and material evidence cases, VA must notify a claimant 
of the evidence and information that is necessary to reopen a 
claim and of what evidence and information is necessary to 
establish entitlement to the underlying claim for the benefit 
sought by the claimant.  In this case, such notice is not 
necessary in light of the decision that new and material 
evidence has been received to reopen the veteran's claim of 
entitlement to service connection for bilateral hearing loss.

The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
this issue.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.  In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).




Reduction of Rating Claim

This appeal arises out of the veteran's disagreement with a 
decision to reduce the disability rating for his service-
connected residuals, internal derangement, right knee, from 
20 percent to 10 percent disabling.  A claim stemming from a 
rating reduction action is a claim as to whether the 
reduction was proper, not whether the veteran is entitled to 
an increased rating.  See Dofflemyer v. Derwinski, 2 Vet. 
App. 277, 279-80 (1992).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Regulations provide that where the reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The veteran 
will be notified of the proposed reduction, that he has 60 
days to present evidence showing why the reduction should not 
be implemented, and that he may request a hearing.  38 C.F.R. 
§ 3.105(e).

By letter dated in June 2003, the RO complied with the 
procedures of 38 C.F.R. § 3.105(e), as to giving the veteran 
an opportunity to submit additional evidence, affording him 
an opportunity for a hearing, and the informing him of the 
effective date for the reduction.  Having decided that the 
process required to reduce the veteran's disability rating 
for residuals, internal derangement, right knee, was 
correctly followed by the RO, the next question to be 
addressed is whether the evidence and other legal authority 
supported the reduction.

The Board now addresses the specific issue of whether the 
rating reduction was warranted.  VA regulation 38 C.F.R. § 
3.344 pertains to disabilities which are likely to improve 
and examination reports indicating improvement.  In Brown v. 
Brown, the United States Court of Appeals for Veterans Claims 
(Court) noted that this regulation applied to ratings which 
had been continued for long periods of time at the same level 
(5 years or more).  Brown v. Brown, 5 Vet. App. 413 (1993).  
In the present case, the 20 percent rating was in effect from 
August 24, 2000, to April 1, 2004, less than 5 years, and 
thus various provisions of 38 C.F.R. § 3.344, pertaining to 
stabilization of disability ratings, do not apply; 
reexamination disclosing improvement will warrant a rating 
reduction.  38 C.F.R. § 3.344(c).  Nevertheless, the Court 
noted in Brown that there are several general VA regulations 
that apply to all rating reductions regardless of whether the 
rating has been in effect for five years or more.  Id. at 
420-421.  

Specifically, VA regulation 38 C.F.R. § 4.1 requires that 
each disability be viewed in relation to its history.  
Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the 
rating agency should assure itself that there has been an 
actual change in the condition, for better or worse, and not 
merely a difference in the thoroughness of the examination or 
in use of descriptive terms.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Brown, 5 Vet. 
App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to 
whether a rating reduction was proper must be resolved in the 
veteran's favor unless the Board concludes that a fair 
preponderance of evidence weighs against the claim.  Brown, 5 
Vet. App. at 421.

The veteran's residual, internal derangement, right knee, has 
been rated under the provisions of 38 C.F.R. § 4.71(a), 
Diagnostic Code 5257.  Diagnostic Code 5257 provides that a 
10 percent rating is warranted where there is slight 
recurrent subluxation or lateral instability of the knee and 
a 20 percent rating is warranted where the recurrent 
subluxation or lateral instability of the knee is moderate.  
See 38 C.F.R. § 4.71(a), Diagnostic Code 5257. 

The pertinent evidence of record with respect to the 
veteran's disability picture prior to the reduction in rating 
includes a February 2001 VA examination report which showed 
that the veteran was wearing a metal brace on his right knee 
with a medial support.  There was minimal joint deformity of 
the distal femur but no effusion, heat or tenderness.  There 
was some mild medial and ACL laxity.  There were negative 
McMurray and drawer signs.

In contrast, the veteran's disability picture which prompted 
the reduction in rating consists of a May 2003 VA examination 
report.  This record reflects that the veteran reported 
having continued pain.  On examination, the veteran was not 
wearing a brace or using an assistive device and he could hop 
on either foot and heel and toe walk, but squatting provoked 
right knee discomfort.  There was bony enlargement of the 
right knee and positive crepitus.  McMurray's testing and 
Lachman's testing were positive.  There was no lateral 
instability.  There was no heat, redness or swelling.  

VA treatment records show continued complaints of knee pain 
and a December 2004 operation report shows that the veteran 
underwent right knee total knee arthroplasty.  

After review of the evidence of record, the Board believes 
that there is a reasonable doubt as to whether at the time of 
the reduction, the record reflected an actual improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  The veteran's service-connected 
disability was proposed for reduction in June 2003 based on a 
May 2003 VA examination which showed that the veteran did not 
have lateral instability of the right knee.  However, the 
examination also revealed that the veteran had some 
instability of the right knee as demonstrated by positive 
McMurray's and Lachman's testing results.  Additionally, 
subsequent VA medical records indicate continued complaints 
relating to the right knee culminating in a total right knee 
replacement in December 2005.  Therefore, the record clearly 
demonstrates that any improved condition demonstrated by the 
May 2003 VA examination was temporary and fleeting.  In sum, 
the Board is unable to conclude that reduction based on the 
May 2003 examination was proper.  Restoration of the 20 
percent rating effective April 1, 2004 is therefore 
warranted.  

New and Material Evidence Claim

In a January 1989 rating decision, the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
was denied.  The veteran did not appeal this decision.  
Therefore, the January 1989 rating decision became final.  
38 U.S.C.A. § 7105(c).  However, when a claim is the subject 
of a prior final denial, it may nevertheless be reopened if 
new and material evidence is presented or secured.  
38 U.S.C.A. § 5108.  

In January 2004, a written communication from the veteran was 
accepted as a request to reopen his claim of entitlement to 
service connection for bilateral hearing loss.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The RO denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss in January 1989 based 
on a lack of evidence that his hearing loss was related to 
his active duty service.  Subsequent to the January 1989 
rating decision, the Board received a March 2004 VA 
examination report which addresses the relationship between 
the veteran's current hearing loss and his active duty 
service.  As such, new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Service Connection for Bilateral Hearing Loss

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to 
establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992). Instead, as noted by the United 
States Court of Appeals for Veterans Claims:
 
[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 
38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.
 
Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Board acknowledges the veteran's contentions regarding 
his current hearing loss and his belief that it was caused by 
the noise exposure he experienced during active duty service.  
However, opinions regarding medical causation require medical 
skills and must be made by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  To this end, the only 
medical evidence of record which addresses the relationship 
between the veteran's current hearing loss and his active 
duty service is a March 2004 VA examination report which 
states that the veteran reported noise exposure on the flight 
deck while in the Navy and post-service noise exposure 
working as a maintenance foreman.  The examination report 
also demonstrates that the veteran currently has mild sloping 
to severe high frequency hearing loss.  The examiner opined 
that the veteran's current hearing loss was not likely 
incurred in the service as it was more likely the result of 
post-service noise exposure.  There are no contrary medical 
opinions of record.  As such, the Board finds that 
entitlement to service connection for bilateral hearing loss 
is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to restoration of a 20 percent rating for 
service-connected residuals, internal derangement, right 
knee, is warranted, effective April 1, 2004.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  To this extent, the appeal is 
granted.

Entitlement to service connection for bilateral hearing loss 
is not warranted.  To this extent, the appeal is denied.



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


